 



Exhibit 10.2
FORM OF RESTRICTED STOCK AGREEMENT
(2007 Stock Award and Incentive Plan)
     This RESTRICTED STOCK AGREEMENT, dated as of                      (the
“Agreement”), by and between Apartment Investment and Management Company, a
Maryland corporation (the “Company”), and                      (“Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Apartment Investment and Management
Company 2007 Stock Award and Incentive Plan (the “Plan”).
     WHEREAS, effective                      (the “Date of Grant”), the
Compensation and Human Resources Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company granted the Recipient a Restricted Stock
Award, pursuant to which the Recipient shall receive shares of the Company’s
Class A Common Stock, par value $0.01 per share (“Common Stock”), pursuant to
and subject to the terms and conditions of the Plan.
     NOW, THEREFORE, in consideration of the Recipient’s services to the Company
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Number of Shares and Share Price. The Company hereby grants the
Recipient a Restricted Stock Award (the “Stock Award”) of                     
shares of Common Stock (the “Restricted Stock”) pursuant to the terms of this
Agreement and the provisions of the Plan.
     2. Restrictions and Restricted Period.
          (a) Restrictions. Shares of Restricted Stock granted hereunder may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
and shall be subject to a risk of forfeiture until the lapse of the Restricted
Period (as defined below). The Company shall not be required (i) to transfer on
its books any shares of Restricted Stock which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
          (b) Lapse of Restrictions; Restricted Period. The restrictions set
forth above shall lapse and the Restricted Stock shall become freely
transferable (provided, that such transfer is otherwise in accordance with
federal and state securities laws) and non-forfeitable as follows: as to
                       percent (    %) of the Restricted Stock on
                    ; as to                        percent (    %) of the
Restricted Stock on                     ; as to                        percent
(    %) of the Restricted Stock on                     ; and as to
                       percent (    %) of the Restricted Stock on
                     (the “Restricted Period”). In order to enforce the
foregoing restrictions, the Board may (i) require that the certificates
representing the shares of Restricted Stock remain in the physical custody of
the Company or in book entry until any or all of such restrictions expire or
have been removed, and (ii) may cause a legend or legends to be placed on the
certificates which make appropriate reference to the restrictions imposed under
the Plan.

 



--------------------------------------------------------------------------------



 



          (c) Rights of a Stockholder. From and after the Date of Grant and for
so long as the Restricted Stock is held by or for the benefit of the Recipient,
the Recipient shall have all the rights of a stockholder of the Company with
respect to the Restricted Stock, including but not limited to the right to
receive dividends and the right to vote such shares, subject to the provisions
of paragraph 2(d) hereof.
          (d) Dividends. Dividends paid on Restricted Stock shall be paid at the
dividend payment date for the Common Stock, or be deferred for payment to such
date as determined by the Committee; provided such deferral is in compliance
with Section 409A of the Code, in cash, shares of Common Stock or other
property. Stock distributed in connection with a Common Stock split or Common
Stock dividend, and other property distributed as a dividend (excluding cash),
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Common Stock or other property
has been distributed.
     3. Termination of Employment. In the event that Recipient ceases to be
employed by the Company for any reason prior to the lapse of the Restricted
Period, then the Restricted Stock and any accrued but unpaid dividends that are
at that time subject to restrictions set forth herein, shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Recipient nor any of his or her successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
shares of Restricted Stock or certificates. In the event that Recipient’s
employment with the Company is terminated due to his death or total and
permanent disability then the Restricted Period set forth in Section 2(b) hereof
shall immediately lapse as to all shares of Restricted Stock and the Restricted
Stock shall become immediately fully vested. For purposes of this Section 3,
Recipient’s employment will have terminated by reason of total and permanent
disability if, in the reasonable and good faith judgment of the Company, the
Recipient is totally and permanently disabled and is unable to return to or
perform his or her duties on a full-time basis.
     4. Change of Control. All unvested shares of Restricted Stock issued
hereunder shall, in addition to any provisions relating to vesting contained in
this Agreement, become immediately fully vested upon the occurrence of a Change
of Control (as defined below).
     For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:
          (a) an acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 50% or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, Voting Securities that are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity

2



--------------------------------------------------------------------------------



 



securities or equity interest is owned directly or indirectly by the Company or
in which the Company serves as a general partner or manager (a “Subsidiary”),
(B) by the Company or any Subsidiary, or (C) by any person in connection with a
Non-Control Transaction (as hereinafter defined). “Non-Control Transaction”
shall mean a merger, consolidation, share exchange or reorganization involving
the Company, in which (1) the stockholders of the Company, immediately before
such merger, consolidation, share exchange or reorganization, own, directly or
indirectly immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
and (2) the individuals who were members of the Board of Directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation, share exchange or reorganization constitute at least 50%
of the members of the board of directors of the Surviving Company;
          (b) the individuals who constitute the Board as of the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least 50% of the
Board; provided, however, that if the election, or nomination for election by
the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall be considered
as a member of the Incumbent Board; provided, further, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “election contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or
          (c) the consummation of any of the following: (A) a merger,
consolidation, share exchange or reorganization involving the Company (other
than a Non-Control Transaction); (B) a complete liquidation or dissolution of
the Company; or (C) an agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any person (other than a
transfer to a Subsidiary).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any person (a “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company that, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by such Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, such Subject Person becomes the Beneficial
Owner of any additional Voting Securities that increases the percentage of the
then outstanding Voting Securities Beneficially Owned by such Subject Person,
then a Change in Control shall occur.
     5. Tax Withholding; Tax Treatment.

3



--------------------------------------------------------------------------------



 



          (a) Tax Withholding. Notwithstanding anything to the contrary, the
release of the shares of Restricted Stock hereunder shall be conditioned upon
the Recipient making adequate provision for federal, state or other withholding
obligations, if any, which may arise upon the vesting of the Restricted Stock.
          (b) Tax Treatment. Set forth below is a brief summary as of the Date
of Grant of certain United States federal tax consequences of the award of
Restricted Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN
TAX CONSEQUENCES THAT MAY BE APPLICABLE TO THE RECIPIENT. THE RECIPIENT
UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.
TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE ADVISE YOU THAT,
UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN THIS
AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE CODE OR (II) PROMOTING,
MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS ADDRESSED
HEREIN.
     Unless the Recipient has filed a Section 83(b) election as discussed below,
the Recipient shall recognize ordinary income at the time or times the
Restricted Stock vests in an amount equal to the aggregate Fair Market Value of
such shares on each such date.
     The Recipient hereby acknowledges that he or she has been informed that,
with respect to the grant of Restricted Stock, an election may be filed by the
Recipient with the Internal Revenue Service, within 30 days of the Date of
Grant, electing pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), to be taxed currently on the aggregate Fair Market
Value of the Restricted Stock as of the Date of Grant.
     THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE RECIPIENT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE RECIPIENT’S BEHALF.
     BY SIGNING THIS AGREEMENT, THE RECIPIENT REPRESENTS THAT HE OR SHE HAS
REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE
OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE RECIPIENT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
     6. Miscellaneous.

4



--------------------------------------------------------------------------------



 



          (a) Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Recipient concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.
          (b) Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          (c) Counterparts. This Agreement may be executed in counterparts, each
of which when signed by the Company or the Recipient will be deemed an original
and all of which together will be deemed the same agreement.
          (d) Notices. Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company or the Committee, to the
attention of the General Counsel of the Company at the principal office of the
Company and, if to the Recipient, to the Recipient’s last known address
contained in the personnel records of the Company.
          (e) Succession and Transfer. Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Recipient and their permitted successors, assigns and legal representatives.
          (f) Amendments. Subject to the provisions of the Plan, this Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto.
          (g) Governing Law. This Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Maryland without giving effect to the choice of law principles
thereof.
          (h) Plan Controls. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.
          (i) No Guarantee of Continued Service. The Recipient acknowledges and
agrees that nothing herein, including the opportunity to make an equity
investment in the Company, shall be deemed to create any implication concerning
the adequacy of the Recipient’s services to the Company, any Company Subsidiary
or any Partnership or Partnership Subsidiary shall be construed as an agreement
by the Company, any Company Subsidiary or any Partnership or Partnership
Subsidiary, express or implied, to employ the Recipient or contract for the
Recipient’s services, to restrict the right of the Company, any Company
Subsidiary or any Partnership or Partnership Subsidiary, as applicable, to
discharge the Recipient or cease contracting for the Recipient’s services

5



--------------------------------------------------------------------------------



 



or to modify, extend or otherwise affect in any manner whatsoever, the terms of
any employment agreement or contract for services that may exist between the
Recipient and the Company, any Company Subsidiary or any Partnership or
Partnership Subsidiary, as applicable.
{Signature page follows}

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  APARTMENT INVESTMENT AND
MANAGEMENT COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
     
 
   
 
                RECIPIENT:    
 
           
 
  By:        
 
           

             
 
  Address:        
 
           
 
  Home Telephone:        
 
     
 
   

 